 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          ANN TOMKINS,
 8                                   Plaintiff,
 9                v.                                          C18-1488 TSZ

10        RELIASTAR LIFE INSURANCE                            MINUTE ORDER
          COMPANY,
11
                                     Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The parties’ Joint Stipulated Motion Continuing Trial Date and Resetting
   Pretrial Deadlines, docket no. 42, is DENIED. Awaiting the Court’s decision on a
15
   pending motion is not grounds for continuing discovery or other deadlines.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 27th day of September, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
